


EXHIBIT 10.6

AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the "Agreement"), dated as of January
31, 2001, between Ticketmaster (the "Company"), and Terry Barnes ("Executive").

    WHEREAS the Company and USA Networks, Inc., a Delaware corporation, have
entered into a Contribution Agreement dated as of November 20, 2000 (the
"Contribution Agreement"), pursuant to which, inter alia, Ticketmaster
Corporation, an Illinois corporation and affiliate of the Company, will become a
wholly owned subsidiary of the Company;

    WHEREAS Ticketmaster Corporation and Executive are parties to an amended and
restated employment agreement, dated January 31, 2000 (the "Prior Agreement"),

    WHEREAS the parties now wish to amend and restate the Prior Agreement in its
entirety as set forth in this Agreement.

    NOW, THEREFORE, in consideration of the foregoing premises, the parties
hereto agree as follows:

    1.  Definitions.  The following terms shall have the indicated meanings when
used in this Agreement, unless the context requires otherwise:

    (a) "Base Salary" shall mean the annual rate of $600,000.

    (b) "Benefit Plan" shall mean each vacation pay, sick pay, retirement,
welfare, medical, dental, disability, life insurance, deferred compensation,
incentive compensation, stock option or other employee benefit plan, program or
arrangement, if any,

    (c) "Board of Directors" shall mean the Board of Directors of the Company.

    (d) "Cause" shall have the meaning ascribed to that term in Section 7.

    (e) "Consulting Period" shall have the meaning ascribed to that term in
Section 9(a).

    (f)  "Customer" shall have the meaning ascribed to that term in Section
9(d).

    (g) "Disability" shall have the meaning ascribed to the term in Section
6(a).

    (h) "Disability Period" shall have the meaning ascribed to that term in
Section 6(a).

    (i)  "Effective Date" means the Closing Date as defined in the Contribution
Agreement.

    (j)  "Proprietary Information" shall have the meaning ascribed to that term
in Section 10.

    (k) "Ticketmaster Businesses" shall have the meaning ascribed to that term
in Section 9(b).

    2.  Employment.  The Company hereby agrees to employ Executive, and
Executive hereby agrees to be employed by the Company, on the terms and subject
to the conditions set forth herein.

    3.  Term of Employment.  The term of employment (the "Term") covered
hereunder shall commence on the Effective Date and end on January 31, 2004,
unless earlier terminated as herein provided.

    4.  Position and Duties.  Executive shall serve as Co-Chairman of the
Company. Subject to the authority of the Board of Directors, Executive shall
have all of the powers and duties incident to the office of Co-Chairman and such
other powers and duties as may from time to time be prescribed by the Board of
Directors. Executive agrees to serve without further compensation, if elected or
appointed thereto, as an officer or a director of any of the Company's domestic
or foreign subsidiaries or affiliates (as such term is defined in Rule 405 of
Regulation C promulgated under the Securities Act of 1933, as amended). During
Executive's employment by the Company, he will be entitled to indemnification as
an officer of the Company (and, if so elected, an an officer or director of any
of the Company's domestic and foreign subsidiaries or affiliates) in the manner
provided by the Illinois Business

--------------------------------------------------------------------------------

Corporation Act of 1983, as amended, and the Company's Articles of Incorporation
and By-Laws, as amended.

    5.  Exclusive Duties.  During Executive's employment by the Company,
Executive shall devote his entire working time, attention and energies to the
business of the Company and its subsidiaries and affiliates and will not take
any actions of the kind described in Section 9(b), 9(c) and 9(d).

    6.  Compensation and Other Benefits.  

    (a)  Base Salary.  Except as otherwise provided in Section 7(c), during the
Term, the Company shall pay to Executive the Base Salary. Except as otherwise
provided in Section 7(c), the Base Salary shall be paid to Executive in
accordance with the Company's regular payroll practices with respect to senior
management compensation, subject to Section 7(b).

    (b)  Annual Bonuses.  During the Term, Executive shall be eligible to
receive annual bonus compensation at the sole discretion of the Board of
Directors.

    (c)  Expenses.  Executive shall be entitled to receive prompt reimbursement
from the Company for all documented business expenses incurred by him in the
performance of his duties hereunder, provided that Executive properly accounts
therefor in accordance with the Company's reimbursement policy, including,
without limitation, the submission of supporting evidence as reasonably
requested by the Company.

    (d)  Stock Options.  In consideration of Executive's entering into this
Agreement and as an inducement to continue employment with the Company, in
addition to any stock options granted to Executive prior to the date hereof,
Executive shall be granted under the Company's 1999 Stock Plan (the "Plan") a
non- qualified stock option (the "Option") to purchase 250,000 shares of
Ticketmaster Online-Citysearch, Inc. Class B common stock (the "Common Stock"),
as authorized by, and pursuant to the terms determined by, the Compensation
Committee of the Board of Directors in accordance with the terms and conditions
of the Plan.

    (e)  Restricted Stock.  As of December 20, 1999, Executive was granted
25,000 shares of Restricted Stock of USA Networks, Inc. (the "Restricted
Stock"). The Restricted Stock shall vest and no longer be subject to any
restrictions in three equal installments on each of the following dates:
(i) January 31, 2002, (ii) October 31, 2002 and (iii) June 30, 2003 (the
"Restriction Period"). In the event that the employment of Executive with the
Company is terminated during the Restriction Period due to death, Disability, or
by the Company without Cause, all unvested shares of Restricted Stock shall
immediately vest and no longer be subject to restriction. Except as provided in
the preceding sentence, in the event that the employment of the Executive with
the Company shall terminate during the Restriction Period, all shares shall be
forfeited by the Executive effective immediately upon such termination.

    (f)  Fringe Benefits.  During the Term, Executive shall be entitled to
participate in and receive benefits under all of the Company's Benefit Plans
generally available to senior management of the Company. To the extent not
covered by the Company's Benefit Plans, Executive shall be entitled to
reimbursement from the Company for all reasonable medical and health expenses
incurred by Executive for his benefit or for the benefit of his dependents.

    (g)  Insurance.  The Company agrees to maintain in effect during the term
hereof insurance on Executive's life payable to his estate or his named
beneficiary or beneficiaries in the amount of $1,500,000; provided, however,
that Executive shall reimburse the Company for any and all premiums paid by the
Company with respect to such insurance in excess of the preferred or select
premium rate for non-smokers. In addition, so long as Executive is insurable at
standard insurable rate (which rates shall in no event increase during any year
by a percentage greater than the percentage increase in the consumer price index
for all urban workers (1967=100) over the

–2–

--------------------------------------------------------------------------------

indexed figure for the immediately preceding year, in cash case measured as of
the month of February), the Company agrees to also maintain in effect during the
term hereof a disability insurance policy with coverage substantially equivalent
to the coverage under the disability insurance policy now in effect with respect
to Executive.

    (h)  Vacations.  During the term hereof, Executive shall be entitled to sick
leave and paid holidays consistent with the Company's sick leave and holiday
policy for senior management and up to three weeks paid vacation per year (or
such other vacation time as is consistent with the Company's policy for senior
management).

    7.  Termination.  (a)  The Company or Executive may terminate the employment
of Executive hereunder in the event that Executive shall become disabled as a
result of bodily injury or physical or mental illness (whether or not
occupational) to such extent that in the sole opinion of the Board of Directors,
based upon competent medical advice, he can no longer perform the duties of
Co-Chairman of the Company and such condition continues for a period of no less
than 120 days during any consecutive twelve-month period (a "Disability").

    (b) The Company may also terminate the employment of Executive hereunder
upon Executive's death or for Cause. For purposes hereof, "Cause" shall mean
(i) fraud, theft, misappropriation of funds or conviction of a felony,
(ii) Executive's engagement in illegal conduct tending to place Executive or the
Company or its subsidiaries or affiliates in disrepute, (iii) dereliction or
gross misconduct in Executive's performance of his duties as an employee of the
Company or the failure of Executive to perform his duties in a manner consistent
with the instructions of the Board of Directors or (iv) violation by Executive
of any of his material covenants contained in this Agreement, including, without
limitation, Section 8, 9 and 10. Notwithstanding the foregoing, before the
Company may terminate the employment of Executive for Cause, the Company shall
deliver to Executive not less than ten business days prior written notice of the
Company's intention to terminate Executive's employment together with a
statement of the basis for such termination, and Executive shall be afforded
(i) an opportunity to respond to the Company during such ten-business day period
and (ii) in the event that the basis for such termination is clause (iii) or
(iv) above, an opportunity to remedy the situation resulting in the Company's
determination to terminate for Cause so long as such situation is non-repetitive
in nature.

    (c) Commencing after January 1, 2002, Executive may terminate this Agreement
for any reason or no reason upon six months' prior written notice to the
Company. If Executive gives such notice of termination to the Company, the
payment of Executive's Base Salary for the immediately succeeding six-month
period shall be restructured so that (i) during such immediately succeeding
six-month period, the aggregate amount payable shall be $150,000, and (ii) the
remaining $150,000 of Executive's Base Salary for such period shall be payable
to Executive in equal monthly installments over the twenty-four-month period
immediately following termination of this Agreement, so long as Executive shall
have continued to perform his covenants, duties and obligations under
Sections 9(b), 9(c), and 9(d). Such monthly payments shall be in addition to and
not in lieu of the payment due to Executive during the Consulting Period
pursuant to Section 9(a).

    (d) Except as otherwise provided in Section 7(b), upon the termination of
Executive's employment for any reason, Executive shall be entitled to receive
Base Salary through the date of such termination plus all accrued but
unreimbursed expenses. In addition, upon the termination of Executive's
employment for any reason (other than for or by virtue of Cause, death,
Disability or Executive's voluntary termination of employment, including,
without limitation, pursuant to Section 7(c)), the Company shall continue to be
responsible for the payment of all Base Salary for the remainder of the term
hereof; provided, however, that Executive shall have a duty to mitigate
commencing of the first anniversary of the date of termination; and, further
provided that

–3–

--------------------------------------------------------------------------------

Executive shall perform his covenants, duties and obligations under
Sections 9(b), 9(c) and 9(d) during the remainder of the term hereof.

    8.  Developmental Rights.  Executive agrees that any developments by way of
invention, design, copyright, trademark or other matters which may be developed
or perfected by him during the Term, and which relate to the business of the
Company or its subsidiaries or affiliates, shall be the property of the Company
without any interest therein by Executive, and Executive will, at the request
and expense of the Company, apply for and prosecute letters patent thereon in
the United States or in foreign countries if the Company so requests, and will
assign and transfer the same to the Company together with any letters patent,
copyrights, trademarks and applications therefor; provided, however, that the
foregoing shall not apply to an invention that Executive develops entirely on
his own time without using the Company's, or any of its subsidiaries or
affiliates', equipment, supplies, facilities or trade secret information except
for those inventions that either:

    (a) relate at the time of conception or reduction to practice of the
invention to the Company's business or the business of any of its subsidiaries
or affiliates, or actual or demonstrably anticipated research or development of
the Company or its subsidiaries or affiliates; or

    (b) result from any work performed by Executive for the Company or any of
its subsidiaries or affiliates.

    9.  Consulting.  

    (a)  Consulting Services.  During the two-year period commencing immediately
upon the the termination of Executive's employment for any reason (other than
Executive's death) (the "Consulting Period"), Executive shall be available for
consultation with the Company and its subsidiaries and affiliates concerning
their general operations and the industries in which they engage in business. In
addition, during the Consulting Period, Executive will aid, assist and consult
with the Company and its subsidiaries and affiliates with respect to their
dealings with clients and the enhancement of their recognition and reputation.
During the Consulting Period, Executive shall devote such time and energies to
the affairs of the Company and its subsidiaries and affiliates as may be
reasonably required to carry out his duties hereunder without jeopardizing
Executive's then full-time, non-Ticketmaster Business employment opportunities;
provided, however, that Executive shall not be obligated to devote more than 50
hours per year to the performance of such duties. In consideration of
Executive's consulting services, and in consideration of Executive's covenants
contained in this Section 9, the Company shall pay to Executive $30,000 during
each full year of the Consulting Period, payable in equal monthly installments.
The Company further agrees to reimburse Executive for all reasonable and
necessary business expenses incurred by Executive in the performance of his
consulting services in accordance with the Company's reimbursement policy,
including, without limitation, the submission of supporting evidence as
reasonably required by the Company.

    (b)  Covenant Not to Compete.  During the Consulting Period, Executive shall
not, without the prior written consent of the Company, directly or indirectly
engage in or assist any activity which is the same as, similar to or competitive
with the Ticketmaster Businesses (other than on behalf of the Company or any of
its subsidiaries or affiliates) including, without limitation, whether such
engagement or assistance is an officer, director, proprietor, employee, partner,
investor (other than as a holder of less than 5% of the outstanding capital
stock of a publicly traded corporation), guarantor, consultant, advisor, agent,
sales representative or other participant, anywhere in the world that the
Company or any of its subsidiaries or affiliates has been engaged, including,
without limitation, the United States, Canada, Mexico, England, Ireland,
Scotland, Europe and Australia. Nothing herein shall limit Executive's ability
to own interests in or manage entities which sell tickets as an incidental part
of their primary businesses (e.g. cable networks, on-line computer

–4–

--------------------------------------------------------------------------------

services, sport teams, arenas, hotels, cruise lines, theatrical and movie
productions and the like) and which do not hold themselves out generally as
competitors of the Company or any of its subsidiaries or affiliates. The
"Ticketmaster Businesses" shall mean the computerized sale of tickets for
sporting, theatrical, cinematic, live theatrical, musical or any other events on
behalf of various venues and promoters through distribution channels currently
being utilized by the Company or any of its subsidiaries or affiliates.

    (c)  Solicitation of Employees.  During the Consulting Period, Executive
shall not (i) directly or indirectly induce or attempt to induce (regardless of
who initiates the contact) any person then employed (whether part-time or
full-time) by the Company or any of its subsidiaries or affiliates, whether as
an officer, employee, consultant, adviser or independent contractor, to leave
the employ of the Company or to cease providing or otherwise alter the services
then provided to the Company or to any of its subsidiaries or affiliates or
(ii) in any other manner engage or employ or seek to engage or employ any such
person (whether or not for compensation) as an officer, employee, consultant,
adviser or independent contractor in connection with the operation of any
business which is the same as or similar to any of the Ticketmaster Businesses.

    (d)  Non-Solicitation of Customers.  During the Consulting Period, Executive
shall not solicit any Customers of the Company or any of its subsidiaries or
affiliates or encourage (regardless of who initiates the contact) any such
Customers to use the facilities or services of any competitor of the Company or
any of its subsidiaries or affiliates. "Customer" shall mean any person who
engages the Company or any of its subsidiaries or affiliates to sell, on its
behalf as agent, tickets to the public.

    10.  Confidentiality.  Executive shall not at any time during the term or
for a period of sixty months after termination of employment disclose disclose
(except as may be required by law) or use, except in the pursuit of the business
of the Company or any of its subsidiaries or affiliates, any Proprietary
Information. "Proprietary Information" means all information known or intended
to be known only to employees of the Company or any of its subsidiaries or
affiliates in a confidential relationship with the Company or any of its
subsidiaries or affiliates relating to technical matters pertaining to the
business of the Company or any of its subsidiaries or affiliates, their clients
and their customers, that was learned by Executive in the course of employment
by the Company, including (without limitation) any proprietary knowledge, trade
secrets, data, formula, information and client and customer lists and all
papers, resumes, and records (including computer records) of the documents
containing such Proprietary Information, but shall not include any information
within the public domain. Executive agrees not to remove any documents, records
or other information from the premises of the Company or any of its subsidiaries
or affiliates containing any such Proprietary Information, except in the pursuit
of the business of the Company or any of its subsidiaries or affiliates, and
acknowledges that such documents, records and other information are the
exclusive property of the Company or its subsidiaries or affiliates. Upon
termination of Executive's employment, Executive shall immediately return all
Proprietary Information of the Company and all copies thereof to the Company.

    11.  General Provisions.  

    (a)  Expenses.  All costs and expenses incurred by either of the parties in
connection with this Agreement and any transactions contemplated hereby shall be
paid by that party.

    (b)  Notices.  All notices, demands and other communications hereunder shall
be in writing and shall be given or made (and shall be deemed to have been duly
given or made upon receipt) by delivery in person, by overnight courier service,
by cable, by telecopy, by telegram, by telex or by registered or certified mail
to the respective parties at the following addresses (or at such other address
for a party as shall be specified in a notice given in accordance with this
Section 11(b)):

–5–

--------------------------------------------------------------------------------

If to the Company:

Ticketmaster
3701 Wilshire Blvd., 9th Floor
Los Angeles, CA 90010
Attention: General Counsel
Telecopy No.: 213-382-2416

(ii) If to Executive:

Terry Barnes
717 N. Camden Dr.
Beverly Hills, CA 90210
Telecopy No.: (310) 276-1115

    (c)  Headings.  The descriptive headings contained in the Agreement are for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.

    (d)  Successors; Binding Agreement.  This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective heirs,
devisees, legatees, executors, administrators, successors and personal or legal
representatives. If Executive is domiciled in a community property state or a
state that has adopted the Uniform Marital Property Act or equivalent or if
Executive is domiciled in a state that grants to his spouse any other marital
rights in Executive's assets (including, without limitation, dower rights or a
right to elect against Executive's will or to claim a forced share of
Executive's estate), this Agreement shall also inure to the benefit of, and
shall also be binding upon, his spouse. If Executive should die, all amounts
owed to him hereunder shall be paid in accordance with the terms of this
Agreement to Executive's designee or, if there no such designee, to Executive's
heirs, devisees, legatees or executors or administrators of Executive's estate,
as appropriate.

    (e)  Severability.  If any provision of this Agreement is held to be
illegal, invalid or unenforceable under existing or future laws effective during
the term of this Agreement, such provisions shall be fully severable, the
Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Agreement, and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Agreement. Furthermore, in lieu of such illegal, invalid
or unenforceable provision, there shall be added automatically as part of this
Agreement a provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible and be legal, valid and enforceable.

    (f)  Entire Agreement.  This Agreement constitutes the entire agreement of
the parties hereto with respect to the subject matter hereof and thereof and
supersedes all prior agreements and understandings, both written and oral,
between the Company and Executive with respect to the subject matter hereof and
thereof, including, without limitation, the Prior Agreement; provided, however,
that in the event that the Contribution Transaction is terminated, this
Agreement shall be void ab initio and of no application or effect.

    (g)  Assignment.  This Agreement and the rights and duties hereunder are not
assignable by Executive. This Agreement and the rights and duties hereunder may
not be assigned by the Company without the express written consent of Executive
(which consent may be granted or withheld in the sole discretion of Executive),
except that such consent shall not be required in order for the Company to
assign this Agreement or the rights or duties hereunder to an affiliate of the
Company or to a third party in connection with the merger or consolidation of
the Company with, or the sale of all or substantially all of the assets or
business of the Company to, that third party.

–6–

--------------------------------------------------------------------------------

    (h)  Amendment; Waiver.  This Agreement may not be amended or modified
except by an instrument in writing signed by, or on behalf of, the Company and
Executive. Either party to this Agreement may (a) extend the time for the
performance of any of the obligations or other acts of the other party or
(b) waive compliance with any of the agreements or conditions of the other party
contained herein. Any such extension or waiver shall be valid only if set forth
in an instrument in writing signed by the party to be bound thereby. Any waiver
of any term or condition shall not be construed as a waiver of any subsequent
breach or a subsequent breach or a subsequent waiver of the same term or
condition, or a waiver of any other term on condition, of this Agreement. The
failure of any party to assert any of its rights hereunder shall not constitute
a waiver of any such rights.

    (i)  Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Illinois, applicable to contracts
executed in and to be performed entirely within that state.

    (j)  Jurisdiction and Venue.  The parties hereto agree that all actions or
proceedings initiated by either party hereto and arising directly or indirectly
out of this Agreement which are brought pursuant to judicial proceedings shall
be litigated in a Federal or state court located in the State of California. The
parties hereto expressly submit and consent in advance to such jurisdiction and
agree that service of summons and complaint or other process or papers may be
made by registered or certified mail addressed to the relevant party at the
address to which notices are to be sent pursuant to Section 11(b) of this
Agreement. The parties hereto waive any claim that a Federal or state court
located in the State of California is an inconvenient forum or an improper forum
based on lack of venue.

    (k)  Equitable Relief.  Executive acknowledges that the covenants contained
in Sections 9 and 10 are reasonable and necessary to protect the legitimate
interests of the Company, that in the absence of such covenants the Company
would not have entered into this Agreement, that any breach or threatened breach
of such covenants will result in irreparable injury to the Company and that the
remedy at law for such breach or threatened breach would be inadequate.
Accordingly, the Executive agrees that the Company, in addition to any other
rights or remedies which it may have, shall be entitled to seek such equitable
and injunctive relief as may be available from any court of competent
jurisdiction to restrain Executive from any breach or threatened breach of such
covenants.

    (l)  Attorneys' Fees.  If any legal action or other proceeding is brought
for the enforcement of this Agreement, the prevailing party shall be entitled to
recover reasonable attorneys' fees and other costs incurred in that action or
proceeding, in addition to any other relief to which it may be entitled.

    (m)  Counterparts.  This Agreement may be executed in one or more
counterparts and by the parties hereto in separate counterparts, each of which
when executed shall be deemed to be an original while all of which taken
together shall constitute one and the same instrument.

–7–

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the Company and Executive have executed this Agreement
as of the date and year first written above.


 
 
TICKETMASTER
 
 
By:
/s/ [ILLEGIBLE]   

--------------------------------------------------------------------------------

Title:  Executive Vice President &
           General Counsel
 
 
/s/ TERRY BARNES   

--------------------------------------------------------------------------------

TERRY BARNES

–8–

--------------------------------------------------------------------------------
